Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment of the claims filed 3 December 2021 has been entered.

Election/Restriction
Applicant’s election of the species of: A-a) wherein the matrix or carrier is collagen; and B-b) wherein the matrix or carrier is collagen wound dressing, in the reply filed on 3 December 2021 is acknowledged.
Claims 1-18 are pending and under examination to the extent they read on the elected species. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
The following claims are objected to because of the informalities:

In claim 1 (a), claim 2, and claim 4 (1) a), a comma should be added before the phrases “wherein at least 80% of the rhPDGF-BB …” and “wherein at least about 80% of said lyophilized rhPDGF-BB”.
In claim 1(c), the word “allow” should be “allows”.
In claim 1(d) and (e), the word “wherein” should be deleted. 
Claims 1, 7, 8, 10, 11, 14, 16 and 17 use the units, such as “50 m” and “50 microns”, “1 mm” and “2000 microns”. The units should be consistent throughout the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a) …between about 0.05 mg/ml to about 5 mg/ml of rhPDGF-BB”, “(b) … when stored for at least about six months”, “(c) … between about 10 microns to about 2000 microns”; “(e) … between about 75 g PDGF/cm3 of matrix to about 225 mg PDGF/cm3 of matrix”.
Claim 4 is indefinite for reciting “(1) …between about 0.05 mg/ml to about 5 mg/ml of rhPDGF-BB”; “a) … between about 16°C and about 32°C”… for at least about one year”, and “… between about 75 g PDGF/cm3 of carrier to about 225 g PDGF/cm3 of carrier”.
Claims 7 and 8 are indefinite for reciting “… between about 50 m to about 1 mm”, “between about 50 microns to about 500 microns”.
Claims 10 and 11 are indefinite for reciting “… between 10 microns to about 2000 microns”.
Claim 14 is indefinite for reciting “… between about 10 microns to about 2000 microns”.
Claims 16 and 17 are indefinite for reciting “ranging from about 50 microns to about 1000 microns”, and “ranging from about 100 microns to about 500 microns”.
The above claims are indefinite because the specification does not provide any indication as to what range is covered by the term “about”. See MPEP 2173.05(b).
Claim 15 recites “wherein a majority of the pores within the matrix are interconnected”. The term “majority” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
wherein the composition is adapted for treating wounds by having a ratio of the rhPDGF to the matrix (or carrier) that is between about 75 g PDGF/cm3 of matrix (or carrier) to about 225 g PDGF/cm3 of matrix (or carrier).” The claims are indefinite because it is unclear whether the claims limit the composition to have a ratio of the rhPDGF to the matrix (or carrier) between about 75 g PDGF/cm3 of matrix (or carrier) to about 225 g PDGF/cm3 of matrix (or carrier), or the composition can be “adapted” to the ratio. For applying prior art, the claims are interpreted as “wherein the composition has a ratio of the rhPDGF to the matrix (or carrier) between about 75 g PDGF/cm3 of matrix (or carrier) to about 225 g PDGF/cm3 of matrix (or carrier)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 2008/0027470 A1, Pub. Date: Jan. 31, 2008).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Hart teaches a composition for the treatment and/or repair of damaged tendons consisting of a PDGF solution disposed in a biocompatible matrix, wherein the biocompatible matrix is a scaffold material, e.g., a collagen patch; and wherein the collagen patch is porous and operable to absorb water in an amount ranging from about 1x to about 15x the mass of the collagen patch [0020] [0056]. Hart teaches that the scaffolding material comprises porous structure with pores having diameters ranging from about 1 m to about 1 mm, or from about 100 m to about 1 mm [0057]; and the scaffolding material has a porosity greater than about 25% or greater than about 50% [0058]. Hart teaches that the PDGF is a recombinant human PDGF-BB (rhPDGF-BB) [0011], and the PDGF solution has a concentration of about 0.05 mg/mL to about 5 mg/mL [0010]. Hart teaches that various amounts of PDGF may be used in the compositions, e.g., about 10 g to about 25 mg [0037]. Hart teaches that the PDGF can be produced recombinantly in prokaryotic or eukaryotic cells, and the rhPDGF-BB comprises at least 75%, 80% or more intact rhPDGF-B91-109) [0042] [0043]. Hart teaches that the PDGF solution is formed by solubilizing lyophilized PDGF in water l of rhPDGF-BB solution (0.3 mg/mL, 1.0 mg/mL or 3.0 mg/mL) was used to saturate collagen patch with a size of 1 cm2 (Example 6, [0162] [0168]).
Hart, however, does not expressly teach wherein the composition is adapted for treating wounds by having a ratio of the rhPDGF to the matrix (or carrier) that is between about 75 g PDGF/cm3 of matrix (or carrier) to about 225 g PDGF/cm3 of matrix (or carrier) (claims 1, 4 and 12). Given that the level of skill in this art is very high, and that optimizing parameters such as the amount of a growth factor incorporated in a biocompatible matrix or carrier in a therapeutic composition is routine, optimizing the amount of PDGF applied to a volume of biocompatible matrix or carrier to the recited range would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	claims 1, 15, 16, 18-28, 30 and 34-37 of U.S. Patent No. 9,642,891
	Claim 1 recites: “A method of treating a damaged or injured tendon in an individual comprising: a) providing a composition consisting of a PDGF solution disposed in a biocompatible matrix, wherein the biocompatible matrix is selected from the group consisting of: a biocompatible matrix consisting of collagen, and a biocompatible matrix consisting of collagen and a polysaccharide, wherein the PDGF solution consists of PDGF in a buffer, wherein the PDGF solution has a concentration of PDGF of about 0.05 mg/ml to about 5 mg/ml, and wherein the biocompatible matrix has a porosity greater than about 25%, and b) applying the composition in vivo to the damaged or injured tendon.”

2)	claims 1, 7-10, 13-24 and 27 of U.S. Patent No. 10,456,450
Claim 1 recites: “A method for treating damaged or injured tissue comprising: providing a composition consisting essentially of a scaffolding material having a solution consisting essentially of platelet-derived growth factor (PDGF) and a buffer disposed therein, the scaffolding material consisting essentially of i) collagen or ii) collagen and a biocompatible binder, the scaffolding material having a porosity of at least 25%, and the solution having a PDGF concentration ranging from about 0.05 to about 5.0 mg/mL, and applying the composition to the damaged or injured tissue.”

3)	claim 1-4, 6, 7, 9, 13-15, 17 and 20-22 of U.S. Patent No. 10,556,039 
	Claim 1 recites: “A method for attaching a ligament to a bone in an individual comprising administering at an interface between the tendon and the bone or the ligament and the bone an effective amount of a composition comprising: a solution of platelet-derived growth factor (PDGF) at a concentration of 0.1 to 2.0 mg/mL disposed in a biocompatible collagen matrix, wherein the biocompatible collagen matrix has a porosity of at least 80%, and wherein at least about 50% of the PDGF is released within about 24 hours.”

4)	claims 1-5, 7-10, 14-17, 19, 22, 24 and 25 of U.S. Patent No. 8,870,954 
	Claim 1 recites: “A method for treatment of a ligament injury not involving a bone in an individual comprising administering to an affected site of the injury of the individual an effective amount of a composition comprising at the time of administration: a solution of platelet-derived growth factor (PDGF) at a concentration of 0.1 to 2.0 mg/mL disposed in a biocompatible collagen matrix, wherein the biocompatible matrix comprises pores, wherein the biocompatible matrix has a porosity of at least 80%, and wherein at least 50% of the PDGF is released within 24 hours.” 

	5)	claims 1, 3-7, 14-17 and 22-25 of U.S. Patent No. 10,071,182

	Claim 1 recites: “A method of treating a wound that is a chronic ulcer, wherein said method comprises: (1) debriding the wound to remove necrotic or infected tissue; (2) forming a therapeutic composition consisting essentially of sterile recombinant human PDGF-BB (rhPDGF-BB) in a physiologic solution and a sterile porous biocompatible carrier, wherein the porous biocompatible carrier is a collagen sponge or collagen wound dressing, and said therapeutic composition is free from an enzyme inhibitor; (3) applying the therapeutic composition to the wound surface in an amount that is at least about 10 mg rhPDGF-BB per cm2 of treated wound surface area, wherein the carrier provides a substrate for cell attachment and vascular ingrowth as the wound heals; (4) covering the wound with a dressing; and (5) monitoring the healing of the wound during a treatment period and repeating steps (1)-(4) to retreat the wound at treatment intervals of 7 or more days; (6) wherein the wound is retreated from 2 to 20 times, and wherein each retreatment comprises applying the therapeutic composition to the wound surface in an amount that is at least 10 mg rhPDGF-BB/cm2 treated wound surface area up to 100 mg rhPDGF-BB/cm2 treated wound surface area.”

6)	claims 1-5, 7, 8, 10, 14-17, 19, 22, 24, 25 of U.S. Patent No. 11,135,341 
	Claim 1 recites: “A method for treatment of a tendon injury or a ligament injury not involving a bone in an individual comprising administering to an affected site of the injury of the individual an effective amount of a composition comprising: a biocompatible matrix and platelet-derived growth factor (PDGF), wherein the biocompatible matrix comprises pores, wherein the biocompatible matrix has a porosity of at least about 80%, and wherein at least about 50% of the PDGF is released within about 24 hours.”

7)	claims 1, 21-23, 25, 26, 33, 36-38, 40, 41, 48-51, 53 and 54 of Application No. 15/476,394 (this is a provisional rejection)
Claim 1 recites: “A method for attaching a tendon to a bone in an individual in need thereof comprising: saturating a collagen patch or pad with a platelet derived growth factor-BB (PDGF-BB) solution comprising about 0.1 mg/mL to about 1.0 mg/mL of PDGF-BB; and applying the collagen patch or pad in vivo to at least one site of tendon reattachment on the bone.”


Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of each of the above patents and the ‘394 application recite a composition, or a method of using a composition, comprising a porous biocompatible matrix having incorporated therein a PDGF solution in a concentration, e.g., from about 0.1 mg/mL to about 1.0 mg/mL, wherein the PDGF is rhPDGF-BB, and wherein the porous biocompatible matrix is collagen. Although the claims of the above patents and the ‘394 application do not recite the ratio of the PDGF/matrix as the instant claims (e.g., between about 75-225 g PDGF/cm3 of matrix or carrier), given that the level of skill in this art is very high, and that optimizing parameters such as the amount of a growth factor incorporated in a biocompatible matrix or carrier in a therapeutic composition is routine, modifying the ratio of PDGF/matrix to the recited range would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Also, the claims of the above patents and the ‘394 application do not recite wherein at least about 80% of the rhPDGF-BB on a weight basis is unclipped rhPDGF-BB, and wherein the rhPDGF-BB, prior to forming the solution, is capable of retaining at least 80% of its bioactivity when stored at 16-32°C for at least about six months or at least about one year, as the instant claims. According to prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lyophilized rhPDGF-BB taught by Steed for making the PDGF compositions. One having ordinary skill in the art would have been motivated to do so, because Steed teaches that the lyophilized rhPDGF-BB can be used in a clinical setting. Therefore, the claims of the above patents and the ‘394 application render obvious of the instant claims.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 12, 2022